Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 1 of 8 Page ID #:273




  1 TRUJILLO & TRUJILLO, APC
    Robert Trujillo, Esq. (CA SBN 148975)
  2 Melody Trujillo, Esq. (CA SBN 165218)
    41593 Winchester Road, Suite 201
  3 Temecula, CA 92590
    Tel: 951-296-9529
  4 Email: trulaw@trujillo-law.us
  5 Robert P. Karwin, Esq. (CA SBN 190573)
    The Law Office of Robert P. Karwin
  6 29800 Bradley Rd., #103
    Menifee, CA 92586
  7 Tel: 951-246-4514
    Email: rkarwin@karwinlaw.com
  8
    Lewis G. Khashan, Esq. (CA SBN 275906)
  9 Khashan Law Firm
    38975 Sky Canyon Dr. Suite 201
 10 Murrieta, CA 92563
    Tel: (951) 461-2387
 11 Email: lewiskhashanlaw.com
 12 Attorneys for Plaintiff, Joshua Drew
    Wettstein
 13
                          UNITED STATES DISTRICT COURT
 14
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 15
 16
      JOSHUA DREW WETTSTEIN,                    Case No. 5:19-CV-01298 JGB (KKx)
 17
                                                [The Hon. District Judge, Jesus G.
 18                Plaintiff,                   Bernal, Magistrate Judge, Kenly Kiya
    v.                                          Kato]
 19 COUNTY OF RIVERSIDE; CITY OF
 20 TEMECULA; DEPUTY SHERIFF                    [STIPULATED] PROTECTIVE
    NEWBY; DEPUTY SHERIFF                       ORDER
 21 PIERSON; DEPUTY SHERIFF
 22 CRAMER; and DOES 1-100,
                                                Complaint Filed: July 15, 2019
 23               Defendants.                   Trial Date: Not Yet Set
 24
 25        Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant

 26 County of Riverside, et al. and Plaintiff Joshua Drew Wettstein hereby stipulate for
 27 the purpose of jointly requesting that the honorable Court enter a protective order re
 28 confidential documents in this matter (and pursuant to Fed. R. Civ. P. 5.2, 7, and 26,
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 2 of 8 Page ID #:274




  1 as well as U.S. Dist. Ct., Local Rules 7-1 and 52-4.1; and any applicable Orders of
  2 the Court) – as follows:
  3 1.     GOOD CAUSE STATEMENT
  4        Defendants contend that there is good cause and a particularized need for a
  5 protective order to preserve the interests of confidentiality and privacy in peace
  6 officer personnel file records and associated investigative or confidential records.
  7 2.     ACCESS AND USE OF PROTECTED MATERIAL
  8        A receiving party may use Protected Material that is disclosed by a producing
  9 party only for the purpose of prosecuting or defending this litigation.           Such
 10 Protected Material may be disclosed only to the categories of persons under the
 11 conditions described in this Order.
 12 3.     SCOPE OF PROTECTION
 13        The protections conferred by this Stipulation and its associated Order cover
 14 not only Protected Material/Confidential Documents, but also (1) any information
 15 copied or extracted from Protected Material; (2) all copies, excerpts, summaries, or
 16 compilations of Protected Material; and (3) any testimony, conversations, or
 17 presentations by Parties or their Counsel that might reveal Protected Material.
 18 However, the protections conferred by this Stipulation and its associated Order do
 19 not cover the following information: (a) any information that is in the public domain
 20 at the time of disclosure to a Receiving Party or becomes part of the public domain
 21 after its disclosure to a Receiving Party as a result of publication not involving a
 22 violation of this Order, including becoming part of the public record through trial or
 23 otherwise; and (b) any information known to the Receiving Party prior to the
 24 disclosure or obtained by the Receiving Party after the disclosure from a source who
 25 obtained the information lawfully and under no obligation of confidentiality to the
 26 Designating Party.
 27
 28


                                               2
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 3 of 8 Page ID #:275




  1
  2 4.      DURATION OF PROTECTION
  3         Even after final disposition of this litigation, the confidentiality obligations
  4 imposed by this Order shall remain in effect until a Designating Party agrees
  5 otherwise in writing or a court order otherwise directs.
  6         Final disposition shall be deemed to be the later of (1) dismissal of all claims
  7 and defenses in this action, with or without prejudice; and (2) final judgment herein
  8 after the completion and exhaustion of all appeals, re-hearings, remands, trials, or
  9 reviews of this action, including the time limits for filing any motions or
 10 applications for extension of time pursuant to applicable law.
 11         Upon final disposition of this litigation, all documents and material
 12 designated or treated as Confidential Materials pursuant to this Order shall promptly
 13 (not later than 30 days following termination of the action) be delivered to counsel
 14 for the Defendants as the case may be, or disposed of pursuant to further agreement
 15 of the parties or order of the court.
 16 5.      DESIGNATION OF PROTECTED MATERIAL/CONFIDENTIAL
 17 DOCUMENTS
 18         Protected Material that qualifies for protection under this Order must be
 19 clearly so designated before the material is disclosed or produced. To qualify for
 20 protection, the Protected Material must contain private or confidential information
 21 as described above in Section 1 or that otherwise qualifies for protection under
 22 Federal Rule of Civil Procedure 26(c). The Designating Party shall affix the legend
 23 “CONFIDENTIAL” to each page or to each electronic transmission or disc, drive or
 24 medium that contains Protected Material.
 25         An inadvertent failure to designate qualified information or items as
 26 “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right to
 27 secure protection under this Stipulation and its associated Order for such material.
 28 If material is appropriately designated as “CONFIDENTIAL” after the material was


                                                3
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 4 of 8 Page ID #:276




  1 initially produced, the Receiving Party, on timely notification of the designation,
  2 must make reasonable efforts to assure that the material is treated in accordance
  3 with this Stipulation and its associated Order.
  4 6.      ACCESS TO CONFIDENTIAL MATERIALS
  5         Access to Confidential Materials and the information they contain or reflect
  6 shall be strictly limited to:
  7            a. attorneys actively working on this case;
  8            b. persons regularly employed or associated with the attorneys actively
  9               working on the case whose assistance is required by said attorneys in
 10               the preparation for trial, or at other proceedings in this case;
 11            c. the parties;
 12            d. designated expert witnesses and consultants retained in connection with
 13               this proceeding, to the extent such disclosure is necessary for
 14               preparation, trial or other proceedings in this case;
 15            e. the Court and its employees including stenographic reporters;
 16            f. stenographic reporters who are engaged in proceedings necessarily
 17               incident to the conduct of this action; and
 18            g. any mediator or settlement officer, and their supporting personnel,
 19               mutually agreed upon by any of the parties engaged in settlement
 20               discussions.
 21         Counsel and the parties are required to advise, instruct and supervise all
 22 associates, staff and employees of counsel to keep designated Confidential Material
 23 confidential in the strictest possible fashion. Counsel and the parties also agree to
 24 such treatment of the information by themselves, and counsel will appropriately
 25 instruct their clients as to the protected nature of the information produced pursuant
 26 to this order and the limitations on its use and disclosure. Confidential Material
 27 must be stored and maintained by a receiving party at a location and in a secure
 28 manner that ensures that access is limited to the persons authorized under this Order.


                                                4
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 5 of 8 Page ID #:277




  1 Persons who receive such information shall sign the following statement:
  2      “I hereby acknowledge that I am to receive information and/or documents
  3      designated as confidential pursuant to the terms of a Protective Order in Civil
  4      Action No: 5:19-CV-01298-JGB(KK), entitled Wettstein v. County of Riverside
  5      et al., pending in the United States District Court for the Central District of
  6      California. I acknowledge receipt of a copy of that Protective order and certify
  7      that I have read it and that I agree to be bound by the terms and restrictions set
  8      forth therein.   I further agree that any information designated confidential
  9      pursuant thereto which is delivered to me will be segregated and kept by me in a
 10      safe place and will not be made known to others except in accordance with the
 11      terms of said protective order.   I also agree to dispose of all such confidential
 12      documents and all summaries or other documents containing knowledge or
 13      information obtained therefrom in such manner as I may be instructed after
 14      completing my services.”
 15 However, the requirement to sign the above-referenced statement does not apply to
 16 the Court and court personnel. The Court and court personnel are subject only to the
 17 Court's own internal procedures regarding the handling of material filed or lodged,
 18 including material filed or lodged under seal.
 19         Any party that seeks to file under seal any Protected Material must comply
 20 with Local Civil Rule 79-5.       Protected Material may only be filed under seal
 21 pursuant to a court order authorizing the sealing of the specific Protected Material at
 22 issue. If a party's request to file Protected Material under seal is denied by the
 23 Court, then the Receiving Party may file the information in the public record unless
 24 otherwise instructed by the Court.
 25 7.      SUBPOENA OR COURT ORDER IN OTHER LITIGATION
 26         If a Party is served with a subpoena or a court order issued in other litigation
 27 that compels disclosure of any information or items designated in this Action as
 28 Confidential, that party must:


                                                5
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 6 of 8 Page ID #:278




  1      (a) Promptly notify in writing the designating party. Such notification shall
  2      include a copy of the subpoena or court order.
  3      (b) Promptly notify in writing the party who caused the subpoena or order to
  4      issue in the other litigation that some or all of the material covered by the
  5      subpoena or order is subject to this Protective Order. Such notification shall
  6      include a copy of this Stipulated Protective Order.
  7      (c) Cooperate with respect to all reasonable procedures sought to be pursued by
  8      the designating party whose Confidential Material may be affected.          If the
  9      designating party timely seeks a protective order, the party served with the
 10      subpoena or court order shall not produce any information designated in this
 11      action as confidential before a determination by the court from which the
 12      subpoena or order issued, unless the party has obtained the designating party’s
 13      permission. The designating party shall bear the burden and expense of seeking
 14      protection in that court of its confidential material and nothing in these
 15      provisions should be construed as authorizing or encouraging a receiving party in
 16      this action to disobey a lawful directive from another court.
 17 8.      CHALLENGING CONFIDENTIALITY
 18         Any Party may challenge a designation of confidentiality at any time that is
 19 consistent with the Court's Scheduling Order. Unless a prompt challenge to a
 20 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 21 substantial unfairness, unnecessary economic burdens, or a significant disruption or
 22 delay of the litigation, a Party does not waive its right to challenge a confidentiality
 23 designation by electing not to mount a challenge promptly after the original
 24 designation is disclosed.
 25         Meet and Confer: If a dispute arises concerning a designation, or challenge to
 26 a designation, of confidentiality, counsel for the parties shall confer in a good faith
 27 effort to eliminate the necessity for a motion or to eliminate as many of the disputes
 28 as possible. It shall be the responsibility of counsel for the challenging/moving


                                                6
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 7 of 8 Page ID #:279




  1 party to arrange for this conference. If both counsel are located within the same
  2 county of the Central District, the conference shall take place in person at the office
  3 of the challenging/ moving party's counsel, unless the parties agree to meet
  4 someplace else.
  5        Judicial Intervention: Any Motion must comply with the requirements of
  6 Central District Local Rule 37-2, and must include a joint stipulation in the form set
  7 out in Local Rule 37-2.1. Any motion brought pursuant to this provision must be
  8 accompanied by a competent declaration affirming that the movant has complied
  9 with all meet and confer requirements under this Order, the Federal Rules of Civil
 10 Procedure, and all applicable Local Rules.
 11        The Court may modify the terms and conditions of the Protective Order for
 12 good cause, or in the interest of justice, or on its own order at any time in these
 13 proceedings. If a party believes that the provisions of this Protective Order have
 14 been violated, the party may apply to the Court for sanctions or other relief pursuant
 15 to Fed. R. Civ. P. 37.
 16 ///
 17 ///
 18 ///
 19 ///
 20 ///
 21 ///
 22 ///
 23 ///
 24 ///
 25 ///
 26 ///
 27 ///
 28 ///


                                               7
Case 5:19-cv-01298-JGB-KK Document 41 Filed 07/22/20 Page 8 of 8 Page ID #:280




  1 9.     USE OF DOCUMENTS AT TRIAL
  2        Any use of confidential documents or information at trial shall be governed
  3 by the orders of the trial judge. This Order does not govern the use of confidential
  4 documents or information at trial.
  5        IT IS SO STIPULATED.
  6 DATED: July 22 , 2020                MANNING & KASS
                                         ELLROD, RAMIREZ, TRESTER LLP
  7
  8
                                         By: /s/ Garros Chan
  9
                                             Eugene P. Ramirez
 10                                          Angela M. Powell
 11                                          Garros Chan
                                             Attorneys for Defendant County of
 12                                         Riverside, City of Temecula, Deputy
 13                                         Sheriff Newby, Deputy Sheriff Pierson,
                                            and Deputy Sheriff Cramer
 14
 15
      DATED: July 22, 2020               TRUJILLO & TRUJILLO, APLC
 16
 17
                                         By: /s/ Robert Trujillo
 18                                              Robert Trujillo
                                                 Attorneys for Plaintiff Joshua Drew
 19                                              Wettstein
 20
           IT IS SO ORDERED.
 21
 22
      Dated: July 22, 2020
 23
                                           __________________________
 24                                        Hon. Kenly Kiya Kato
                                           United States Magistrate Judge
 25
 26
 27
 28


                                              8
